NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            16-JUN-2021
                                            09:17 AM
                                            Dkt. 55 ODSD
                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I

              RONALD G.S. AU, Plaintiff-Appellant, v.
              KAWIKA BURGESS, Defendant-Appellee, and
  JOHN DOE   1-10; JOHN DOE ENTITITES 1-10, Defendants-Appellees


       APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                    (CIVIL NO. 1CC151001452)


                     ORDER DISMISSING APPEAL
       (By: Ginoza, Chief Judge, Fujise and Hiraoka, JJ.)
          Upon review of the record, it appears that:
          (1) On March 29, 2021, Defendant-Appellee Kawika
Burgess (Burgess) filed a Suggestion of Death Upon the Record for
self-represented Plaintiff-Appellant Ronald G.S. Au;
          (2) On May 12, 2021, the court ordered, among other
things, that within thirty days from the date of the order, any
party or personal representative of Ronald G.S. Au shall file a
statement advising the court whether a personal representative
has been appointed and, if so, whether that person wishes to
substitute into this case, under Hawai#i Rules of Appellate
Procedure (HRAP) Rule 43(a);
          (3) On June 9, 2021, Burgess filed a notice in response
to the May 12, 2021 order. Attached to the notice is a letter to
Burgess's counsel from Ronald G.S. Au's personal representative,
Natalie Au Nishida, indicating she does not wish to substitute
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

into this case, and asking counsel to file a statement to that
effect in this appeal.
          Therefore, IT IS HEREBY ORDERED that the appeal is
dismissed, under HRAP Rule 43(a), based upon decedent Ronald G.S.
Au's representative's decision not to substitute into this case.
          IT IS FURTHER ORDERED that the appellate clerk shall
mail a copy of this order to Ronald G.S. Au at his address on
record with the Hawaii State Bar Association.
          IT IS FURTHER ORDERED that the appellate clerk shall
mail a copy of this order to Ryan G.S. Au at his address on
record with the Hawaii State Bar Association, for distribution to
Natalie Nishida.
          DATED: Honolulu, Hawai#i, June 16, 2021.

                                      /s/ Lisa M. Ginoza
                                      Chief Judge

                                      /s/ Alexa D.M. Fujise
                                      Associate Judge

                                      /s/ Keith K. Hiraoka
                                      Associate Judge




                                  2